DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Written Description Support for the Amendment to Claim 14
In the claim amendment dated November 12, 2021, applicant amended claim 14 to exclude “high-cis butadiene rubber” from the claimed composition.  Applicant did explain why there was written description support for this negative limitation.  To make the record clear, the examiner is explaining why there is written description support for this negative limitation.
As set forth in MPEP § 2173.05(i), a negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.  See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”).  In the present case, the original disclosure identifies butadiene rubber as a “further rubber” that may be included together with the “inventive rubber blend.”  (Specification, page 8, lines 19-21).  The original disclosure further states that a butadiene rubber is equivalent to BR or polybutadiene.  (Id. at page 9, lines 17-20).  Finally, the original disclosure indicates that the butadiene rubber “may be any type known to those skilled in the art” and that this “includes so-called high-cis and low-cis types.” (Id.).  The examiner finds this language to be a positive recitation of high-cis butadiene rubber.  In view of this positive recitation and the guidance in MPEP § 2173.05(i), the examiner finds that the exclusion of a “high-cis butadiene rubber” component from claim 14 is supported by the written description.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14, 16, and 18-26 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP2014-231575 (“Sato” see English-language machine translation made of record on July 12, 2021).  This anticipation rejection is supported by several evidentiary references that are identified below at the portions of the rejection where they are relevant.
Considering Claim 1: Sato teaches a specific composition containing 50 parts of a rubber composition that Sato identifies as A1, 50 parts of NR (i.e., natural rubber), 30 parts of a BR (i.e., butadiene rubber) sold under the trade name RICON 130, and various other components.  (Sato, ¶ 148, page 26 of Japanese language document, Table 3, Comparative Example 5; ¶ 150, identifying BR component as RICON 130).  

    PNG
    media_image1.png
    737
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    53
    182
    media_image2.png
    Greyscale
.
	For the reasons explained below, the examiner finds that the A1 component of Sato’s Comparative Example 5 reads on the “polymer A” of claim 14 and that the RICON 130 of Sato’s Comparative Example 5 reads on the “polymer B” of claim 14.

The “polymer A” limitation of claim 14. The A1 component of Sato’s Comparative Example 5 reads on the “polymer A” of claim 14.  The properties of the A1 component are shown in the second column of Japanese-language Table 2 of Sato, reproduced below.  (Sato, ¶ 141, Table 2, see Japanese-language document).

    PNG
    media_image3.png
    271
    597
    media_image3.png
    Greyscale

	The second row of Table 2 identifies the styrene content of A1 as 30%.  This value falls within the claimed range of 0 to 50% of “vinylaromatic content.”  The third row of Table 2 identifies the vinyl content of A1 as 60%.  This value falls within the claimed range of 8 to 80%.  The fourth row of Table 2 identifies the weight-average molecular weight of A1 as 90.0 × 104.  This value corresponds to 900,000 and falls within the claimed Mw range of “more than 350,000.”  The fifth row of Table 2 identifies the polydispersity of A1 as 1.66.  This value falls within the claimed range of 1.1 to 3.  Sato teaches that the composition is prepared by reacting monomers in a solution of cyclohexane (i.e., the polymer is solution-polymerized).  (Sato, ¶¶ 127-128).  Sato does not appear to expressly identify the glass transition temperature (“Tg”) of the A1 component.  However, the examiner finds the Tg of A1 is inherently within the claimed range of –100 to 20 °C because: (1) the Tg of Comparative Example 5 is –56 °C (see ¶ Thermal and Mechanical Properties of Natural Rubber Composites Reinforced with Cellulose Nanocrystals from Southern Pine, 33 Advances in Polymer Technology 21448 (2014), at page 6 of 7, second column, final six lines]; and the Tg of RICON 130 is about –85 °C [see evidentiary reference WO 2018/050748, page 10, footnote 3 of Table 2]).  One of ordinary skill in the art would be aware of the Fox equation, which relates the Tg’s of polymer components of a mixture to the Tg of the mixture as a whole.  Based on the Tg of the mixture (–56 °C), the Tg’s of the two other polymer components (about –60 °C and –85 °C), and the amounts of the three polymer components, one of skill wound understand the Fox equation to show that the Tg of A1 is well within the claimed range of –100 to 20 °C.  Accordingly, the examiner finds that the A1 component of Sato exhibits all of the properties of the “polymer A” component of claim 14.

The “polymer B” limitation of claim 14.  The RICON 130 component of Sato’s Comparative Example 5 reads on the “polymer B” of claim 14.  Evidentiary reference Cray Valley, Technical Data Sheet: RICON 130, dated May 2010, identifies RICON 130 as a homopolymer of polybutadiene.  Thus, the vinylaromatic content of RICON 130 has a vinylaromatic content of 0%, which falls within the claimed range of 0 to 100%.  This evidentiary reference further shows that RICON 130 has a vinyl content of 28%.  This value falls within the claimed range of 8 to 80%.  Evidentiary reference WO 2018/050748 shows that RICON 130 has a Tg of –85 °C (page 10, footnote 3 of Table 2).  Evidentiary reference US 2015/0126674 shows that RICON 130 has a Mw of 3,200 and a Mn of 2,500.  This Mw falls within the claimed range of 1,300 to 10,000.  Additionally, the polydispersity of RICON 130 (i.e., Mw/Mn) is calculated to be 3,200/2,500, or 1.28.  This value falls within the claimed range of 1 to 1.5.  To the extent that the “solution-polymerized” language associated with polymer B is a claim limitation, the examiner finds this product-by-process limitation to be met because the RICON 130 has all of the structural features and properties required by the polymer B of claim 14.  Accordingly, the examiner finds that the RICON 130 component of Sato exhibits all of the properties of the “polymer B” component of claim 14.

The “functionalized” limitation of claim 14. Sato teaches generally that component (A) (of which A1 is a specific embodiment) includes a modifier (a2) that may be a polyorganosiloxane.  (Sato, ¶¶ 8, 51).  In preparing the specific A1 component of Comparative Example 5, Sato teaches that the modifier (a2) that is used is a polyorganosiloxane.  (Sato, ¶¶ 127-128).  The polyorganoxiloxane modifier used in making the A1 polymer of Sato reads on the siloxane functionalizing group of claim 14.

The “free of high-cis butadiene rubber” limitation of claim 14.  The only polymer components in Comparative Example 5 of Sato are the A1 component, the natural rubber (NR) component, and the RICON 130 component.  The composition contains no high-cis butadiene rubber component.  Thus, the examiner finds that it is “free of high-cis butadiene rubber.”
Considering Claims 16 and 18: The A1 component of Comparative Example 5 is functionalized with a polyorganosiloxane.  (Sato, ¶¶ 127-128).
Considering Claim 19: The A1 component of Comparative Example 5 is functionalized with a polyorganosiloxane.  (Sato, ¶¶ 127-128).  A polyorganoxiloane contains silicon (Si) atoms.  According to the present specification, silicon (Si) is an example of a “coupling site.”  (Specification, page 7, lines 6-7).  Accordingly, the examiner finds that the A1 component of Sato contains coupling sites.
Considering Claim 20: Comparative Example 5 of Sato contains 50 parts of the A1 component and 30 parts of the RICON 130 component.  Accordingly, it is calculated that there are 60 phr of RICON 130 per 100 parts of the A1 component.  This value falls within the 5 to 100 phr range of claim 20.
Considering Claim 21: Sato does not appear to expressly teach the Mooney viscosity of Comparative Example 5 under the ASTM-D standard recited by claim 21.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a composition having the claimed components exhibits the claimed Mooney viscosity.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. a Mooney viscosity of from 40 to 100 Mooney units under the ASTM-D See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 22: Sato teaches that Comparative Example 5 contains 100 phr of silica.  (Sato, ¶ 148, Table 3, row 9 titled 
    PNG
    media_image4.png
    24
    73
    media_image4.png
    Greyscale
; ¶ 150).  This value falls within the claimed range of 30 to 300 phr of silica.
Considering Claim 23: Sato teaches that Comparative Example 5 contains two solid rubbers: A1 and NR.  Each is present in an amount of 50 parts.  Accordingly, the examiner finds that component A1 is present in an amount of 50 phr based on the total amount of solids rubbers present in the mixture.  This value falls within the claimed range of “at least 50 phr.”
Considering Claim 24: Sato teaches that Comparative Example 5 contains 10 phr of carbon black.  (Sato, ¶ 148, Table 3, row 10 titled 
    PNG
    media_image5.png
    25
    167
    media_image5.png
    Greyscale
; ¶ 150).  This value falls within the claimed range of 0.1 to 20 phr of carbon black.
Considering Claims 25 and 26: Sato teaches that the compositions prepared are used to make tires.  (Sato, ¶ 143).  Sato explains that the compositions are preferably used for making the tread of the tire.  (Sato, ¶ 122).  Because Sato does not identify any other preferable use of the composition in the tire, one of ordinary skill would reasonably understand that the tires made by Sato have the composition in the tread.
Terminal Disclaimer
The terminal disclaimer dated November 12, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of (1) US Patent No. 11,008,446; (2) US Patent No. 11,015,041; and (3) any patent issuing from US Patent Application No. 16/325,193 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim.  However, the claim would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art of record is Sato and US 2016/0376428 (“Sandstrom”).  The examiner finds that absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified either of these references to achieve the composition of claim 15.  
As to Sato, the examiner has relied on a comparative example of Sato (Comparative Example 5) to anticipate the claimed invention.  The examiner finds that one of ordinary skill would not have been motivated to modify the RICON 130 of this comparative example to be functionalized in the manner required by the claim.  The examiner notes that he has not relied on the working examples of Sato because all of the working examples contain a high-cis butadiene rubber.  That is, the working examples 1-4 of Sato shown at ¶ 149, Table 4, each contains BR1 or BR2, corresponding to NIPOL BR1220 and BR X5000, respectively.  It appears to the examiner that these names are trade names for high-cis butadiene rubbers.  Accordingly, none of these working examples meets the claim limitation that excludes “high-cis butadiene rubber.”
As to Sandstrom, one of the required components of Sandstrom’s composition is a “high cis 1,4-polybutadiene rubber.”  (Sandstrom, ¶¶ 21, 69).  One of ordinary skill in the art would have no reasonable expectation of success in removing this required component from the composition of Sandstrom.
Response to Arguments
Applicant’s arguments in the remarks dated November 12, 2021, have been fully considered, and the examiner responds as follows.
A) at page 5 of the remarks, applicant argues that the claim amendment overcomes the indefinitness rejections set forth in the prior Office Action.  The examiner agrees, and these rejections are withdrawn.

C) On page 6 of the remarks, applicant argues that the obviousness-type double patenting rejections should be withdrawn in view of the terminal disclaimer.  The examiner agrees, and the three obviousness-type double patenting rejections are withdrawn.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767